Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 4/8/21, have been fully considered by the examiner.  The examiner notes the amendment to claim 17.  Claims 17-24 remain pending.
  
Response to Arguments
Applicant's arguments filed 12/13/2019 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed herein.  In view of the arguments and amendments, the examiner has withdrawn the 35 USC 112 1st and 2nd paragraph rejections if the applicant’s submit the appropriate substitute specification as required below.  Because such is not provided, the examiner maintains the 35 USC 112 1st paragraph rejection related to the angle measurement.  
Additionally, the examiner maintains that the specification fails to support the disclosure of 45 degrees as claimed, i.e. there is no disclosure that the angle of 45 degrees of the beveled portion is measured from flat pedestal top surface as claimed.  Applicants have proffered no evidence or arguments that such is explicitly or implicitly supported by the specification (which discloses 60 degree and 90 degrees or less, but fails to illustrate that 45 degrees was within the scope of the disclosure).
  
Specification
The substitute specification filed 4/8/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
Drawings
The drawings were received on 4/8/2021.  These drawings are acceptable.  However, Angle 327A does not have description in the specification as currently filed and therefore fail to comply with 37 CFR 1.84(p).  Such can be remedied by an appropriate specification filing.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 17 requires the angle to be 45 degrees with respect to the pedestal top surface; however, the instant specification fails to disclose such for the reasons set forth above.   Additionally, there is no disclosure that the angle of 45 degrees of the beveled portion is measured from flat pedestal top surface as claimed. Claims 19-24 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20180100235 by Nogami et al. taken collectively with US Patent 6184154 by Dietze et al.
Claim 17:  Nogami discloses an assembly for use in a process chamber, comprising: a pedestal having a pedestal top surface extending from a central axis of the pedestal, wherein the pedestal top surface is horizontally oriented along a plane perpendicular to the central axis (see e.g. Figure 1A-1C, Figure 3B, Figure 8, and accompanying text).
a raised annular rim configured on the outer edge of the pedestal top surface and configured to block lateral movement of the wafer that is resting on the pedestal, the raised 
a beveled surface extending from an inner diameter of the raised annular rim to an outer diameter of the pocket on the pedestal top surface, wherein the beveled surface rises uniformly from the pedestal top surface to the mesa surface of the raised annular rim at an angle taken and is angled with respect to the pedestal top surface at an angle between 45 and 90 degrees (see Figure 3B, 6B and accompanying text, wherein 6B is approximately 90o and 0064 discloses angle of 3B within the range as claimed).  At the very least, the angle is taught as a design choice (via various embodiments) and would have been obvious to select the desired angle.
Nogami discloses the pedestal top surface is substantially flat across a diameter of the pedestal top surface defined by the inner diameter of the raised annular rim, including a a recess in the pedestal top surface centered about the central axis, the recess having a recess top surface; and a lift pad configured to support the wafer, wherein the recess is configured to receive the lift pad when the lift pad is resting on the recess top surface;
wherein a pad top surface of the lift pad is coplanar with the pedestal top surface when the lift pad is resting on the recess top surface, wherein a coplanar surface including the pedestal top surface and the pad top surface when the lift pad is resting on the recess top surface is flat (see Figure 1A-1C and accompanying text).
Nogami discloses the a pedestal top surface for use in epitaxial growth, and discloses embodiments that include the wafer supported above the pedestal top surface; however, fails to disclose the pedestal top surface having a plurality of wafer supports configured to support a wafer at a wafer support level above the pedestal top surface as claimed.  However, 
Claim 18:  Nogami discloses beveled surface is approximately 90o from the top surface.
Claim 19-20:  Prior art fails to disclose the wafer support level ranges or the inner diameter of the raised rim; however, the Dietz reference is concerned with wafer processing and adjusting the gap to be slightly above the pedestal Column 6, lines 44-65) and therefore determination of the appropriate pedestal dimensions to process wafers would have been obvious to one of ordinary skill in the art at the time of the invention since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Claim 21:  Nogami discloses what can reasonably be considered a lift pin assembly as claimed (see 44 at figure 1A-1C), wherein the shafts are within the pedestal (see Figure 1C, 2B).
Claim 22:  Nogami discloses the outer rim comprises SiC (0042).
Claims 23-24: the claim dimensions are dimensioned relative to using a wafer of any dimensions (assembly as claimed is not limited to the wafer, but the wafer is intended use of the claimed assembly) and therefore the claimed apparatus can be utilized with a wafer that will provide the claimed dimensions. In other words, as outlined above, the assembly as claimed is not limited to use with a wafer of any dimensions and therefore because the .
Conclusion
Examiner cites here US Patent Application Publication 20170287770 BY Gangakhedkar et al. which illustrates the lift pad pocket that reads on the recess configuration as claimed (see Figures 14A-14C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718